Citation Nr: 9918912	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently rated as 20 percent disabling. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to June 
1970.  He served in Vietnam from November 1968 to January 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO) that determined that a claim for service 
connection for PTSD was not well grounded.  That and later 
rating decisions also continued a 20 percent rating for a 
service-connected right knee condition.  The veteran has 
appealed these issues for favorable resolution.  

The veteran testified before a hearing officer at the RO 
concerning an increased rating for the right knee in April 
1996.  At that hearing, his representative indicated that the 
veteran would not offer testimony concerning the claim for 
service connection for PTSD.  At no time since then has the 
veteran or his representative indicated a desire for a 
hearing on the issue for service connection for PTSD.  Under 
these circumstances, the Board considers the request for a 
hearing on the issue of PTSD to be withdrawn by the veteran.  
See 38 C.F.R. § 20.702(e).  

In January 1997, the case was remanded to the RO for 
additional development of the record.  Although most of the 
requested actions were completed, the claims file does not 
reflect any attempt to obtain independent verification of the 
veteran's alleged PTSD stressors as requested and the 
veteran's representative has requested that this action be 
accomplished prior to adjudication.  Pursuant to the Board's 
analysis, however, such verification of stressors is 
unnecessary at this time.  The Board, therefore, determines 
that the RO has substantially complied with the remand 
instructions and the case is ready for adjudication.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claim for an increased rating for the right knee has 
been obtained by the RO.

2.  A 20 percent rating for the right knee disability has 
been in effect for over 20 years. 

3.  The right knee disability is manifested primarily by X-
ray evidence of degenerative joint disease, limitation of 
flexion to 65 degrees due to pain, weakness, incoordination 
and fatigability that produce functional impairment 
equivalent to flexion limited to 30 degrees.

4.  Functional loss due to the right knee disability 
equivalent to limitation of flexion to 15 degrees is not 
shown.

5.  The veteran has not submitted evidence of a clear 
diagnosis of PTSD; thus, the claim for service connection for 
PTSD is not plausible.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for a right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260 (1998).

2.  The claim for service-connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

A.  Factual Background

Review of the veteran's claims file reflects that at the time 
of entry into active service, an unstable right knee was 
reported.  The veteran was seen at various times during 
active service for right knee swelling, pain, locking, and 
crepitus.  He suffered a right knee injury during active 
service in Vietnam.  In April 1971, service connection for 
the right knee disability was established and a 20 percent 
rating for right knee chondromalacia was assigned under 
Diagnostic Code 5099-5257.  

The file contains VA reports of treatment and evaluations 
during the 1970's and 1980's, during which time the right 
knee remained evaluated as 20 percent disabling.  The more 
salient medical reports with regard to the conditions being 
considered in this appeal are discussed in the following 
paragraphs.  

In August 1988, the veteran requested an increased rating for 
the right knee and reported increased pain interfering with 
his work.  He reported that he could not walk for more than 
15 minutes at a time.  

In November 1988, the RO determined that the 20 percent 
rating should be continued.  The veteran submitted a notice 
of disagreement in January 1989, but did not perfect his 
appeal.

A January 1991 VA orthopedic consultation report reflects 
that the veteran reported that the right knee had flared-up a 
few months earlier.  The examiner indicated that there was 
poor patellar tracking and crepitus with flexion.  The report 
notes that fluid was aspirated from the knee.  An April 1991 
VA orthopedic clinic report notes medial compartment 
degenerative joint disease.  A June 1991 report notes that 
the veteran attended five therapy sessions for the right knee 
during April and May 1991.  The report indicates that the 
veteran reported that his doctor did not want him to perform 
stretching exercises and that he thereafter discontinued any 
knee therapy.

In a December 1991 RO rating decision, a 20 percent rating 
for the right knee was confirmed and continued.

An April 1994 VA clinical report notes medial joint arthrosis 
and questioned the need for a brace.  An October 1994 VA 
report notes that the veteran had been doing knee exercises 
at home and had been using a knee brace.  No swelling or 
tenderness was found and range of motion was reported from 0 
to 120 degrees of flexion.  X-rays were showed degenerative 
joint disease of the right knee

In August 1995, the RO continued a 20 percent rating for the 
right knee, noting use of a knee brace and a cane.

A November 1995 VA joints examination report indicates that 
the examiner reviewed the veteran's medical records.  The 
veteran complained of increased right knee pain.  He reported 
constant knee pain that increased during prolonged sitting or 
walking.  Ice and heat did not seem to help.  The veteran 
stated that he did few activities because of his knee pain.  
The examiner noted that an April 1995 VA orthopedic report 
reflected medial joint arthrosis with mild patellofemoral 
arthrosis but no meniscal symptoms or instability.  
Degenerative joint disease of both knees with poor quad 
strength had also been shown in his VA records.  On 
examination, the right knee was 1/4 inch greater in 
circumference and there was no effusion, laxity, or pain on 
palpation.  Testing for apprehension sign was negative.  
There was no crepitus but the veteran did report some grating 
feeling while walking or passively moving the knee joint.  
Right knee flexion was reduced to 126 degrees with 148 
degrees on the left.  Extension of the right leg beyond 
8 degrees was reportedly painful.  X-rays showed narrowing of 
the medial right knee joint space with osteoarthritic changes 
and bone spurring.  The diagnoses included degenerative joint 
disease of the right knee, with clinically noted reduced 
range of motion.  

In a December 1995 RO rating decision, the RO continued a 20 
percent rating for the right knee.  The decision notes that 
the 20 percent evaluation had been in effect for over 20 
years and was therefore a protected rating.  

In April 1996, the veteran testified before an RO hearing 
officer that the right knee had become increasingly painful 
and that he used a cane at all times.  He reported increased 
pain when the knee bore weight.  He testified that the knee 
occasionally swelled (about three times per week) and that 
the swelling caused the knee brace to cut off blood 
circulation to the leg.  He testified that he had worn the 
knee brace for about two years and that he had noticed giving 
away of the knee.  He recalled that during knee swelling, the 
knee seemed warm to touch and he found that ice packs helped 
the knee.  He testified that he could not walk a city block 
with his cane.  He testified that he currently received 
Social Security Administration (SSA) disability benefits, 
partly because of his knee.  The veteran's representative 
interjected at that point that the veteran did not desire to 
claim unemployability due to the service-connected knee.  The 
veteran then indicated that someone else did his housework 
and that during episodes of knee swelling, he had difficulty 
driving a car.  He mentioned that his VA doctors felt that 
eventually, he would need a total knee replacement.  He 
reported occasional popping of the knee and stated that he 
took both Motrin and Naprosyn daily.  He also reported that 
he received a cortisone injection about 8 months earlier.  He 
testified that at present he could not squat.  

In January 1997, the Board remanded the case to the RO for 
additional development.  The Board specifically requested 
that the RO obtain a VA orthopedic examination of the right 
knee with an assessment of additional disability due to 
limited range of motion.  SSA records were also requested.  

In May 1997, the RO received SSA records indicating that in 
1991, SSA determined that the veteran had been disabled from 
working since February 1988 due primarily to his affective 
disorder.  His right knee disability stemming from an injury 
and surgery in Vietnam was also mentioned.  The 1991 SSA 
decision also reflects that the veteran reported that he was 
unable to walk more than two to three blocks at a time, that 
he wore a knee brace, and that he had occasional locking of 
the knee.  The veteran had also apparently reported that he 
could sit comfortably for any length of time only when he 
could extend his leg out straight.  

The SSA decision also incorporated VA treatment reports for 
the right knee.  A January 1990 VA X-ray showed 
chondromalacia of the left patella with less marked changes 
on the right.  Low-grade osteoarthropathy, bilateral, was 
also shown.  A January 1990 orthopedic consultation report 
notes early degenerative joint disease.  Another VA report 
notes that in July 1990, a VA examiner had hoped that a 
weight control program would avert the need for knee surgery.  

A June 1997 orthopedic examination report notes some weakness 
of the right lower extremity demonstrated by testing.  Poor 
endurance was also noted.  Flexion of the right knee was to 
65 degrees and the veteran was protective of further motion.  
Subpatellar crepitus was noted during motion.  The veteran 
demonstrated slow and deliberate transfers and tended to take 
a very slow first few steps.  Heel-toe walking was felt to be 
average but right leg standing balance was poor.  The veteran 
was able to climb stairs in normal fashion using one 
handrail.  The examiner indicated that the right knee 
definitely interfered with the veteran's tolerance for 
standing and walking.  Leg girth and muscle bulk on the right 
were slightly less than on the left and the right knee 
circumference was slightly greater over the medial joint 
line.  The veteran reported that he could not squat.  A June 
1997 Blankenship System Functional Capacity Evaluation 
summary indicated equivocal validity of the testing results.  

In a January 1999 RO rating decision, a 20 percent rating for 
the right knee was continued; however, it was recoded under 
Diagnostic Code 5099-5260.

B.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations and 
the Board must consider all regulations that could reasonably 
apply.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-594 (1995).  Where entitlement to service 
connection has already been established and an increased 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) held that, in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability or incoordination; if 
feasible, these determinations were to be expressed in terms 
of additional range of motion lost due to any weakened 
movement, excess fatigability, or incoordination.  See also 
38 C.F.R. § 4.59 (1998). 

A disability which has been continuously rated at any 
evaluation for 20 or more years will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based upon fraud.  See 38 C.F.R. § 3.951(b) (1998). 

The claims folder reveals that the veteran's right knee 
impairment was formerly rated under Diagnostic Code 5099-5257 
for recurrent subluxation and lateral instability.  The most 
recent rating decision indicates that the right knee 
disability has been recoded under 5099-5260 to reflect the 
predominant disability-limitation of motion of the knee.  
The clinical evidence in recent years does not show that the 
veteran has had recurrent subluxation or lateral instability.  
Instead, there is X-ray evidence of degenerative joint 
disease and clinical evidence of limitation of flexion to 65 
degrees due to pain with weakness, poor endurance, 
subpatellar crepitus, and some incoordination in the right 
knee, as well as limitation of extension to 8 degrees.  The 
veteran himself testified that his right knee was in constant 
pain when bending, standing, or walking.  He claimed that he 
had swelling after increased activities, and that he was 
required to use a knee brace and cane when ambulating.

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998). 

Limitation of flexion of the leg (normal being to 
140 degrees) will be rated as follows: Flexion limited to 
15 degrees is 30 percent.  Flexion limited to 30 degrees is 
20 percent.  Flexion limited to 45 degrees is 10 percent.  
Flexion limited to 60 degrees is 0 percent.  See 38 C.F.R. 
§§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (1998).

For limitation of extension to 15 degrees, a 20 percent 
rating is appropriate.  Limitation to 10 degrees warrants a 
10 percent evaluation.  A noncompensable rating is to be 
assigned where the limitation of extension is to 5 degrees or 
less.  Code 5261.  

The medical evidence indicates that the veteran's service-
connected right knee condition is currently manifested by 
degenerative joint disease with limitation of flexion to 65 
degrees due to pain and that there is weakness, poor 
endurance, subpatellar crepitus, and incoordination of right 
knee.  Thus, a noncompensable rating is warranted using Code 
5260.  On VA examination in November 1995, extension of the 
right knee was limited to 8 degrees by pain.  Such a finding 
more nearly approximates the criteria for a 10 percent rating 
under Code 5261.  38 C.F.R. § 4.3.  In Johnson v. Brown, 
10 Vet. App. 80, 85 (1997), the Court held that the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 require 
consideration of additional functional impairment due to pain 
unless the veteran is already receiving the maximum available 
rating for limitation of motion of the joint.  Accordingly, 
considering the veteran's guarding of his knee at 65 degrees 
of flexion and limitation of extension to 8 degrees, a 
10 percent rating is warranted for limitation of motion due 
to pain alone.  There is also clinical evidence of weakness, 
poor endurance, subpatellar crepitus and swelling, 
incoordination, and the use of a cane and a knee brace; 
however, the examiner did not precisely set forth the number 
of degrees of limitation of motion that these symptoms could 
cause.  Noting that these complications could cause 
additional functional loss due to limitation of motion, the 
Board finds that a 20 percent rating for overall right knee 
disability under Diagnostic Codes 5003-5260-5261 is 
warranted.  This 20 percent rating is the equivalent of 
limitation of flexion at the knee to 30 degrees and better 
reflects the veteran's disability picture.  However, the 
Board does not find that the evidence supports a schedular 
evaluation of greater than 20 percent for the right knee 
disability.

In considering other potentially available diagnostic codes, 
the medical evidence does not show ankylosis, subluxation, 
lateral instability (despite the veteran's report of the knee 
giving way), dislocated cartilage or effusion (fluid was 
aspirated from the knee one time in 1991, and not since that 
time).  Therefore, evaluation under any other diagnostic code 
is not applicable.  The Board also notes that under 
applicable regulations, the 20 percent rating for the right 
knee must be preserved because it has been in effect for over 
20 years.  See 38 C.F.R. § 3.951(b).

Further, the service-connected right knee disability does not 
reflect so exceptional or so unusual a disability picture as 
to warrant the assignment of a higher evaluation on an extra-
schedular basis.  The disability has not been shown to cause 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  The Board specifically refers to the SSA records 
that indicate that the veteran is disabled from working 
primarily due to his affective disorder, not his knee 
disability, and his representative indicated the veteran did 
not wish to claim unemployability due to the knee.  In the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and 
demonstrate that it resulted from disease or injury incurred 
in or aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  In 
general, a psychosis will be presumed to have been incurred 
in service when manifested to a degree of 10 percent or more 
within one year from the date of separation from active 
service.  See 38 C.F.R. §§ 3.307, 3.309 (1998).

In accordance with 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.304(f), service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and, medical evidence of a link 
between current symptoms and the claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App 128, 138 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996).

A.  Factual Background

Review of the evidence in the veteran's claims file reveals 
that he served with the field artillery and was assigned a 
Military Occupational Specialty (MOS) of 13A10.  He had 
served in Vietnam for less than two months when he was 
evacuated for a right knee injury.  

In an April 1971 RO rating decision, service connection for 
right knee chondromalacia was established.  The rating 
decision noted that a pre-existing right knee condition had 
been aggravated during active service by "stress and strain" 
and recurrent trauma.  An August 1975 VA examination report 
reflects that the veteran reported that he injured the knee 
when he jumped for cover while under attack in Vietnam.

VA mental health treatment notes dated in January 1988 
indicate that the veteran had been depressed for about nine 
months but that he had no prior psychiatric history.  An 
assessment of probable adjustment disorder and depression was 
made.  Mental health treatment continued over the next 
several months.  An April 1988 report notes tension and 
anxiety concerning a pending criminal sexual assault charge 
and that the veteran had contemplated suicide.  A May 1988 
treatment report notes situational depression concerning 
recent conviction on the charge, a sentence of 6 years 
probation, and that he lost his job because of it.  A 
September 1988 report notes history of depression since 
February 1988 following his divorce.  Military service was 
not mentioned in connection with his symptoms in any of the 
reports.  

In March 1995, the veteran requested service connection for 
PTSD.  He reported that he was collecting SSA benefits in 
connection with PTSD.  In response, the RO requested that the 
veteran supply additional specific information concerning his 
traumatic incidents.  

In April 1995, the veteran reported that after injuring his 
right knee in Vietnam, he was casted from the hip to the 
ankle and had to remain at a forward firebase in that 
condition.  He reported that any other specific details had 
been reported during treatment at the Salem VA mental health 
clinic.  He reported that he had been receiving mental health 
treatment there since 1988 and that he currently received SSA 
disability benefits for depression and anxiety reaction.

In May 1995, the RO received VA mental health records dated 
in 1994 and 1995.  In February 1994, the veteran reported 
having nightmares about Vietnam and said that he was taking 
Prozac.  A December 1994 report notes that the examiner had 
planned to evaluate the veteran's PTSD symptoms.  A January 
1995 report notes that the veteran had been treated for over 
4 years but had only recently reported PTSD symptoms.  The 
report indicates that the veteran recently failed to report 
for two scheduled evaluations. 

As noted in the introduction, the RO determined that the 
claim for service connection for PTSD was not well grounded 
in an August 1995 rating decision.  The RO noted the absence 
of a diagnosis of PTSD.  

In January 1997, the Board remanded the case to the RO for 
additional development.  

In February 1997, the RO requested that the veteran furnish 
specific details concerning his claimed stressors and report 
any private treatment for PTSD.  In response, the veteran 
sent a copy of an April 1971 RO rating decision noting that a 
pre-existing right knee condition had been aggravated during 
active service by "stress and strain" and recurrent trauma.  

In May 1997, the RO received the veteran's SSA records 
indicating that in 1991, SSA determined that the veteran had 
been disabled from working since February 1988 primarily due 
to an affective disorder.  His right knee disability stemming 
from an injury and surgery in Vietnam was also mentioned, as 
were reports of current attacks of debilitating headaches.  
Also associated with the SSA records were VA mental health 
reports dated from 1988 to 1991.  These VA reports indicate 
treatment for symptoms including depression and tension or 
muscle contraction headaches.  An October 1988 report 
indicates that the veteran had grief and displayed anger, 
denial and depression over the recent murder of his son.  
Neither PTSD nor service-related stressors were mentioned.  

In June 1997, the veteran underwent a VA PTSD examination.  
According to the report, the examiner had reviewed the claims 
folder.  The veteran reported that while in Vietnam, he 
manned a 105-mm Howitzer and that he injured his right knee 
getting out of a truck.  He recalled that his right leg was 
casted from the groin to the ankle and he was sent back to 
his unit in the field in that condition.  He reported that he 
was stationed at Firebase Dottie.  He reported daily incoming 
rockets, mortars, and direct small arms fire at the firebase.  
He said that a friend named "Doc" was wounded while he was 
there, but he did not personally see the incident.  He also 
reported that after it was determined that he could not 
remain at the firebase in a leg cast, he was returned to his 
main base at Chu Lai.  He recalled that while at Chu Lai, it 
also came under attack one night and that he accidentally 
discharged his weapon in his sleeping quarters during that 
attack.  He was returned to the United States where he 
received an Article 15 reprimand for allowing his weapon to 
accidentally fire and he was later discharged because of his 
knee.  After service, he reported various jobs, a divorce, 
and a change in his attitude toward authority figures.  He 
reported depression, anxiety and excessive worrying.  He 
wondered what became of "Doc" and why he received the Article 
15 for accidentally discharging his weapon.  He reported 
occasional suicidal thoughts and a feeling of hopelessness.  
He reported insomnia, sleep apnea, and frequent nightmares 
(four nights per week).  He recalled that something bad 
happened in his nightmares, but he could not remember what.  
He reported hypervigilance.  The examiner noted restricted 
affect, mild impairment of recent memory, and overt tenseness 
and restlessness.  The examiner also reported that the 
veteran did not appear to meet the criteria for a diagnosis 
of PTSD.  The final diagnosis was depressive disorder, not 
otherwise specified, with anxiety.

B.  Legal Analysis

The threshold question with respect to any claim for service 
connection is whether the veteran has met his initial burden 
of submitting evidence to show that the claim is well-
grounded, meaning plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997). 

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service, or during 
an applicable presumption period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The threshold issue in this case is whether the veteran has 
presented a well-grounded claim for service connection for 
PTSD.  A well-grounded claim for service connection for PTSD 
requires a clear diagnosis of the disability claimed (PTSD), 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen, 10 Vet. App. at 137.

Review of all of the medical evidence reveals that diagnoses 
of other mental disorders have been assigned; however, the 
veteran has not been found to have PTSD, whether related to 
combat or not.  Based on these facts, the Board finds that 
the veteran has not satisfied his initial burden of 
submitting a well-grounded claim for service connection for 
PTSD because he has not submitted any medical evidence that 
he currently has PTSD.  Therefore, the claim is not 
plausible.

Although the veteran has alleged that he has PTSD, he, as a 
layperson without proper medical training and expertise, is 
not competent to provide probative evidence on a medical 
issue such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In this regard, the Board emphasizes that a well-
grounded claim must be supported by competent evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In view of the foregoing, the Board 
must conclude that there is no competent evidence of 
diagnosis of PTSD.  As such, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps, 126 F.3d at 1468.  Furthermore, the Board 
is aware of no circumstances in this matter that would put VA 
on notice that any additional relevant evidence may exist 
which, if obtained, would well-ground the claim for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

The veteran's representative has pointed out that not all 
actions requested in the January 1997 Board Remand were 
completed.  Specifically, the RO was directed to submit the 
veteran's claimed PTSD stressors to the U.S. Army and Joint 
Services Environmental Support Group (now called the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)) for verification.  The claims file does not 
reflect that this was carried out.  Rather than Remand this 
case again for completion of this task, the Board notes that 
since the 1997 Remand, it has been determined that the 
veteran does not have PTSD.  in the absence of medical 
evidence that the veteran now has PTSD, his claim cannot be 
well grounded.  Therefore, additional development of the 
record to verify his claimed stressors is not necessary at 
this time.  


ORDER

An increased rating for a right knee disorder, currently 
evaluated as 20 percent disabling, is denied.

In the absence of evidence of a well-grounded claim, service 
connection for PTSD is denied.



		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals



 

